Citation Nr: 1128442	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for right wrist fracture residuals.

3.  Entitlement to an initial compensable rating for right wrist scars.

4.  Entitlement to an initial compensable rating for residuals of a cyst removal from the right shoulder.

5.  Entitlement to an initial compensable rating for a skin disorder of the feet and hands.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In September 2009, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are of record.  Following the September 2009 hearing, the Veteran submitted additional evidence in support of his claims with a waiver of RO initial consideration of such evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regarding the claim for a psychiatric disorder, the Board notes this issue was developed as separate claims for service connection for depression and PTSD.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other psychiatric disorders in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As emphasized in Clemons, though a Veteran may only seek service connection for one specific psychiatric disorder, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id. at 5.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for a psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  Therefore, the Board must analyze the Veteran's current claim for a psychiatric disorder under this expanded framework, even though service connection for PTSD was separately denied in an unappealed August 2007 rating decision.  Additionally, in light of the Veteran's most recent testimony, the claim involving an initial compensable rating for a skin disorder of the feet has been recharacterized to include the hands.  Finally, while the rating decision on appeal awarded service connection for a single right wrist "scar," the evidence of record reflects that the Veteran incurred two scars from his in-service wrist surgery.  Thus, the Board has recharacterized that issue to ensure that both right wrist scars are addressed.

This appeal was assigned to the undersigned by the Chairman in 2009.  Effective on February 23, 2011, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  

While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  It is assumed, for purposes of this analysis, the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed do so even after that individual's status changes.  (See, e.g., 38 U.S.C.A. § 7101(c)(1)(B)(an individual designated as an acting Board member may continue to serve in that capacity in making a determination on proceeding which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member.)  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue make the determination in this proceeding as an individual member of the Board.

The issues of entitlement to an initial compensable rating for a skin disorder of the feet and hands and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 6, 2006, to May 28, 2007, the Veteran's low back disability was manifested by flexion to 80 degrees, with intermittent pain and mild muscle spasm.

2.  Beginning May 29, 2007, the Veteran's low back disability has been manifested by flexion to 40 degrees.

3.  At no point during the appeal does the evidence confirm ankylosis of the thoracolumbar spine, objective evidence of neurologic abnormalities associated with the low back disability, or additional loss of motion due to pain, fatigue, weakness, or lack of endurance.

4.  Throughout the appeal period, the Veteran's right wrist fracture residuals have been manifested by pain and limitation of motion.

5.  At no point during the appeal does the evidence confirm ankylosis of the right wrist or objective evidence of neurologic abnormalities associated with the right wrist disability.

6.  At no time during the appeal period have the Veteran's right wrist scars limited right wrist function apart from separately compensated loss of motion.

7.  At no time during the appeal period have the Veteran's residuals of a cyst removal from the right shoulder limited right shoulder function. 

8.  The evidence of record supports a conclusion that the Veteran's currently diagnosed PTSD was precipitated by stressors experienced by the Veteran while participating in tsunami relief efforts in 2004. 


CONCLUSIONS OF LAW

1.  From January 6, 2006, to May 28, 2007, the criteria for an initial rating in excess of 10 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  Beginning May 29, 2007, the criteria for a 20 percent rating, but no higher, for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

3.  The criteria for an initial rating in excess of 10 percent for right wrist fracture residuals are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2010).

4.  The criteria for an initial compensable rating for right wrist scars are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to Oct. 23, 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31 (2010).

5.  The criteria for an initial compensable rating for residuals of a cyst removal from the right shoulder are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to Oct. 23, 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.31 (2010).

6.  Resolving all doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because the claim for service connection for a psychiatric disorder is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied with respect to that claim.  Regarding the increased rating claims on appeal, in February 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for lumbosacral spine, right wrist and right shoulder disabilities.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a letter dated in May 2008, the AOJ notified the Veteran of the process by which disability ratings are determined.  The Veteran was given the opportunity to submit additional information, but there was no subsequent readjudication of the claim, thus rendering the May 2008 notice defective.  However, the Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, that burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice.  Accordingly, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  Following his hearing before the undersigned, the Veteran submitted updated VA outpatient treatment records, with a waiver of AOJ consideration of that evidence.  He has not notified VA of any further evidence to be obtained on his behalf.

Regarding VA examinations, the Veteran was provided with examinations for his increased rating claims in May 2006 and May 2007, which have been reviewed by the Board and found to be adequate for rating purposes.  In particular, they address the Veteran's symptoms in relation to the appropriate rating criteria and provide sufficient detail to rate the disabilities.  The Board acknowledges that during his hearing before the undersigned, the Veteran asserted that his right wrist disability had worsened, in that he experienced constant pain, required use of a brace, and has difficulty with fine motor activities such as using a screwdriver.  However, these were the precise symptoms that the Veteran described to the May 2007 VA examiner, and there is no other evidence of record reflecting a worsening of his right wrist disability since that examination was conducted.  Accordingly, as the evidence does not reflect a material change in the severity of the Veteran's right wrist disability since he was last examined, a new examination is not warranted at this time.  See 38 C.F.R. § 3.327(a) (2010); see also VAOPGCPREC 11-95 (the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted).  In all, the duty to assist has also been fulfilled.
Disability Ratings

The Veteran seeks higher initial disability evaluations for his service-connected lumbosacral strain, right wrist fracture residuals and associated scarring, and residuals of a cyst removal from the right shoulder.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Each of the Veteran's disabilities will be discussed in turn below.

Lumbosacral Strain

Service connection was established for lumbosacral strain by the July 2006 rating decision on appeal.  An initial evaluation of 10 percent was established under 
38 C.F.R. § 4.71a, DC 5237, effective January 6, 2006. 

All lumbar spine disabilities, with the exception of intervertebral disc syndrome, are rated using the same criteria.  The Veteran has not been diagnosed with intervertebral disc syndrome.  Moreover, despite the Veteran's reports of severe flares of back pain requiring rest, the medical evidence does not indicate that the Veteran has had an incapacitating episode due to his back disability.  The criteria for rating intervertebral disc syndrome are therefore not for application, and the Board will continue to employ the criteria for spine disabilities in general.
Notably, the schedule indicates that the criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour is rated at 10 percent.

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  A total, 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.
The rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

Turning to the evidence of record, upon VA examination in May 2006, the Veteran reported daily morning stiffness and tightness in the low back.  He denied any radicular symptoms or the need for an assistive device.  He described periods of flare-up every two weeks to every four months lasting up to one week, alleviated by time and sleeping on the floor.  Objective examination revealed that the Veteran was able to flex the low back from 0 to 80 degrees, extend from 0 to 20 degrees, lateral flex bilaterally from 0 to 30 degrees, and rotate bilaterally from 0 to 30 degrees, for a combined range of motion of 220 degrees.  Repetitive testing did not change these results.  He reported pain while completing this range of motion, and tenderness in the paraspinous musculature on the right with some palpable muscle spasms were found by the examiner.  There was no guarding of movement noted, and his gait was described as normal.  The Veteran's strength, reflexes, and sensation were all normal.  

Upon VA examination in May 2007, the Veteran reported having chronic "soreness" and aching daily pain in the low back, with occasional pain radiating down into his right leg.  He noted periods of flare-up every two to four weeks which last two to three days, alleviated by rest, time, heat and massage.  Objective examination revealed that the Veteran was able to flex the low back from 0 to 40 degrees, extend from 0 to 10 degrees, lateral flex bilaterally from 0 to 20 degrees, and rotate bilaterally from 0 to 20 degrees, for a combined thoracolumbar range of motion of 130 degrees.  The Veteran reported pain at the maximum range of motion in each direction.  Repetitive testing increased pain but did not further limit range of motion, and no spasms were noted.  His gait was described as normal.  Again, his strength, reflexes, and sensation were found to be normal.

Also of record is a February 2011 X-ray report, which does not reflect any change in status since X-rays obtained in conjunction with the 2006 and 2007 VA examinations. 

During his April 2007 DRO hearing, the Veteran reported constant low back pain increasing with use, and his inability to stand for long periods of time, particularly in conjunction with his employment as a field service engineer at a wafer chip manufacturing facility.  He testified that he had to take breaks due to back pain at work, and reported that he had taken two sick days due to back problems since January 2006.  At the September 2009 hearing before the undersigned, the Veteran testified as to morning low back stiffness, problems with back pain radiating to his right leg, and difficulty lifting anything over 25 pounds.  He again noted that he had missed several days of work at the wafer chip manufacturing company due to back pain. 

The Board finds that staged ratings are appropriate in this case.  In particular, from the date of service connection, January 6, 2006, until May 28, 2007, the objective evidence does not warrant the assignment of a rating higher than 10 percent.  The Veteran's flexion was measured at 80 degrees, which greatly exceeds the limitation of flexion requirement for higher ratings, and his ability to move his spine means that it was not ankylosed, either favorably or unfavorably.  He did not otherwise have symptoms on par with those described in the higher categories.  Although muscle spasms were noted, such did not result in an abnormal gait or abnormal spinal contour.  The Veteran denied any radiating pain or other neurological symptoms associated with the spine at that time.

As of May 29, 2007, however, the objective evidence demonstrates forward flexion of the thoracolumbar spine to 40 degrees, which corresponds to a 20 percent rating under DC 5237.  A rating in excess of 20 percent is not warranted, as there is no evidence of flexion to 30 degrees or less or favorable or unfavorable ankylosis.  Furthermore, while the Veteran reported subjective complaints of radiating pain during this period, the objective neurological evidence does not show any impairment due to his low back disability to allow for a separate compensable rating.  
The Board has also considered whether an increased rating is warranted at any point in the appeal on the basis of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  Despite the Veteran's reports of painful flare-ups, the objective evidence does not show that the disability results in additionally functional loss due to these factors.  Specifically, although the VA examiner acknowledged in 2006 and 2007 that range of motion was limited by pain, and that such pain increased on repetitive testing in 2007, there was no evidence of additional loss of motion at either examination.  With respect to fatigue, weakness and lack of endurance following repetitive use, such was not demonstrated in 2006, and though present in 2007 was unaccompanied by any additional loss of motion.  

In short, an increased rating of 20 percent is warranted based on the facts found in the May 29, 2007, VA examination.  The evidence prior to that time, however, does not warrant an initial rating in excess of 10 percent.  Based on precedent set in Fenderson v. West, supra, staged ratings have been assigned.

The evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 5237 reasonably describe the Veteran's disability level and symptomatology.  They account for his pain, limitations in motion and muscle spasms.  Furthermore, the competent evidence does not demonstrate that his lumbosacral strain causes marked interference with the Veteran's activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he currently works with mentally handicapped children.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected lumbosacral strain presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is contemplated by the rating schedule, and the staged schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted.

Right Wrist Fracture Residuals

During service the Veteran underwent an open reduction and internal fixation of a scaphoid fracture of the right wrist.  Service connection was established for right wrist fracture residuals by the July 2006 rating decision on appeal.  An initial evaluation of 10 percent was established under 38 C.F.R. § 4.71a, DC 5215, effective January 6, 2006. 

DC 5215, relating to limitation of motion of the wrist, provides a maximum rating of 10 percent for dorsiflexion limited to less than 15 degrees or palmar flexion limited in line with the forearm.

For VA compensation purposes, normal range of motion in the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.

The Veteran is at the maximum schedular rating under DC 5215.  Moreover, DC 5214, which is the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Specifically, the 2006 and 2007 VA examination reports demonstrate that the Veteran is able to move his right wrist, and the Veteran does not contend otherwise.  Additionally, although the Veteran has testified difficulty with fine motor activities such as using a screwdriver, there is no competent evidence of any neurological problems associated with the right wrist disability.  In this regard, while the Veteran is certainly competent to assert difficulty with grasping objects, he is not competent to diagnose a neurological component of his right wrist disability.  In any event, his assertions are contradicted by the May 2007 electromyography (EMG) study of the right wrist, which was completely normal.  

Nor is an increased rating warranted at any point in the appeal on the basis of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  In this regard, the Board acknowledges the Veteran's report of use of a wrist brace for repetitive work, sports and periods of flare.  See, e.g., Board Hearing Transcript (Tr.) at 9.  However, because the Veteran is in receipt of the highest schedular evaluation for limitation of motion of the wrist under DC 5215, the provisions of 38 C.R.R. §§ 4.40, 4.45 are not for application.  Cf. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, the Veteran's disability picture has remained relatively stable throughout the course of the appeal. Therefore, staged ratings are not warranted.  See Fenderson, supra.

The Board has also considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is appropriate, and expressly finds that it is not, as the evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for his service-connected disability are inadequate.  In particular, the rating criteria found in DC 5215 reasonably describe the Veteran's disability level and symptomatology, as they account for the Veteran's pain and loss of right wrist motion.  Furthermore, the competent evidence does not demonstrate that the right wrist fracture residuals cause marked interference with the Veteran's activities of daily living or employment.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun v. Peake, supra.

Right Wrist Scars/Residuals of a Cyst Removal from the Right Shoulder

For the sake of economy, the Board will analyze these claims together, as they are rated under the same DC at the same percentage and demonstrate similar symptomatology.

Service connection was established for right wrist scarring associated with the in-service right wrist surgical procedure by the July 2006 rating decision on appeal.  Additionally, that rating decision established service connection for residuals of an in-service cyst removal from the right shoulder area.  Initial noncompensable evaluations were established under 38 C.F.R. § 4.118, DC 7805, effective January 6, 2006.  Under DC 7805, scars are evaluated on the basis of any related limitation of function of the body part that they affect.  

The Board observes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.

The pertinent evidence includes the reports of two VA examinations.  The May 2006 VA examination revealed a 5-centimeter by 1-millimeter scar in the dorsum of the right wrist joined by a 8-centimeter by 1-millimeter vertical scar, as well as scar measuring 7 by 0.5 centimeters over the right scapular area.  The scars were described as superficial.  There was no tenderness to palpation over the scar areas, nor was there any significant tenderness to palpation over the wrist itself or evidence of recurring of the right shoulder cyst.  Keloid formation was not demonstrated, and the scars were not adhered to the underlying tissue.  The examiner indicated that the scars were not irregular, atrophic, shiny, unstable, elevated or depressed.  There was no evidence of induration or inflexibility of the wrist scars, and no evidence of inflammation or edema of the right shoulder scar.

The May 2007 VA examination report similarly describes a well-healed 8-centimeter vertical scar and 5-centimeter horizontal scar along the dorsum of the right wrist forming a T shape, as well as a 7 by 0.5 centimeter scar over the right scapular area.  The right shoulder scar was again described as superficial.  There was no tenderness to palpation over the scars, and no evidence of muscle atrophy, inflammation, or edema of the right shoulder area.  All three scars were described as not adherent to underlying tissue.  The examiner further indicated there were no keloid formations, atrophy, irregularity, instability, elevation, depression, and the right wrist scars were not causing "any gross distortion."  As for the right shoulder scar, there was localized decrease in pinprick sensation, but the examiner ultimately concluded there were no underlying neurologic symptoms.  

The Board initially notes that, to the extent that any loss of right wrist motion is attributable to the right wrist scars, this symptom is already compensated under DC 5215; hence, it cannot also be compensated separately under DC 7805 as that would constitute pyramiding.  

Aside from the separately compensated loss of motion, at no time during this appeal have the right wrist scars limited any function in the area of the wrist.  The Veteran himself does not contend otherwise.  See the DRO Hearing Tr. at 7.  Additionally, at no point during the appeal have the residuals of a cyst removal from the right shoulder limited any function in the shoulder area.  Indeed, during both examinations the Veteran specifically denied any residual problems in the shoulder area other than localized numbness.  Despite such numbness, the VA examiner indicated that there were no underlying neurological problems associated with the residuals of a cyst removal from the right shoulder upon objective examination.  Additionally, there is no evidence of loss of right shoulder motion, and the Veteran does not contend otherwise.

Therefore, initial compensable ratings are not warranted for any of the scars under DC 7805.  As the evidence has remained static during the appeal, there is no cause for staged ratings.  See Fenderson, supra.

The Board has considered the application of other DCs referable to scars.  None are applicable in this case.  The Veteran testified that his wrist scars were disfiguring.  See Board Hearing Tr. at 8.  However, DC 7800 only rates disfiguring scars of the head, face or neck.  In any event, the scars do not demonstrate one of the 8 characteristics of disfigurement (i.e., 5 or more inches in length, at least one-quarter inch wide, surface contour elevated or depressed on palpation, adherence to underlying tissue, etc.) to allow for a compensable rating under DC 7800.  Moreover, the scars, although superficial, do not cover an extensive area, are not deep, are not unstable, and do not produce pain or tenderness during examination. Therefore, the use of DCs 7800-7804 is not appropriate.  The Board additionally observes that, despite the Veteran's assertions of right shoulder muscle damage (see, e.g., Board Hearing Tr. at 7.), no underlying muscle injuries have been medically identified, so rating the disabilities under 38 C.F.R. § 4.73 is not appropriate.  

Furthermore, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran's right wrist scars or residuals of a cyst removal from the right shoulder cause any impairment in his earning capacity, or that they require frequent hospitalizations, or otherwise produces impairment unrecognized by the schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations (albeit noncompensable) are adequate.  Consequently, referral for extraschedular consideration is not warranted.

Lastly, with respect to all increased rating claims on appeal, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, the record reflects that the Veteran has been employed for the majority of the appeal period.  He currently works with mentally handicapped children, and while he testified that he missed several days from his previous job as a field service engineer due to back problems, he has not asserted that his back disability, alone, renders him unemployable.  To the contrary, he indicated that he was ultimately fired from his former position due to issues with his temper.  Additionally, he does not contend, nor does the evidence of record otherwise show, that his right wrist or right shoulder disabilities render him unemployable.  For these reasons, the Board finds that a claim for TDIU has not been raised.



Service Connection 

The Veteran relates his current psychiatric disorder to trauma stemming from his participation in tsunami relief efforts in 2004.  Specifically, he asserts that while serving aboard the USS Bunker in Sumatra, he was exposed to a number of dead bodies in the surrounding waters.  

As service connection is warranted for PTSD, the Board need not address the criteria for service connection in general.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  See 38 C.F.R. § 3.304(f).

In this case, the May 2007 VA examiner diagnosed the Veteran with PTSD related to traumatic experiences associated with tsunami relief efforts.  Accordingly, elements (1) and (2) have been satisfied.

With respect to element (3), proof of the occurrence of the claimed stressor, personnel records confirm the Veteran's participation in tsunami relief efforts via Operation Unified Assistance.  Additionally, the Veteran's statements as to having seen dead bodies in the waters surrounding Sumatra have been consistent throughout the appeal period, and are consistent with the circumstances of his participation in such efforts.  38 U.S.C.A. § 1154(a).  The Board finds no reason to doubt the credibility of his asserted stressor.  Additionally, based on the nature of the stressor, it is unlikely that specific corroboration would be successful; hence, the Board must resolve all reasonable doubt in the Veteran's favor and conclude that this stressor occurred.  Accordingly, element (3) is also satisfied.

All three elements having been met, service connection is established for PTSD.



ORDER

From January 6, 2006, to May 28, 2007, the criteria for an initial rating in excess of 10 percent for lumbosacral strain are not met.  

Beginning May 29, 2007, the criteria for a 20 percent rating, but no higher, for lumbosacral strain are met, subject to regulations applicable to the payment of monetary benefits.

The criteria for an initial rating in excess of 10 percent for right wrist fracture residuals are not met at any time during the appeal period.

The criteria for an initial compensable rating for right wrist scars are not met. 

The criteria for an initial compensable rating for residuals of a cyst removal from the right shoulder are not met.

Service connection for PTSD is granted.


REMAND

Additional development is required for the claims for an increased initial rating for a skin disorder of the feet and hands and service connection for tinnitus. 

With regard to the claim for a skin disorder of the feet and hands, remand is required to provide the Veteran with a VA examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  38 C.F.R. § 3.326(a); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The most recent VA skin examination was conducted in May 2007.  At the September 2009 Board hearing, the Veteran asserted that his skin condition had worsened since that time, in that is was now affecting his hands in addition to his feet.  Accordingly, a new examination is warranted to determine the current severity of this disability.

With regard to the claim for service connection for tinnitus, the Veteran underwent a VA audio examination in June 2006, as a result of which he was diagnosed with tinnitus.  At the time of the examination, the Veteran reported recurrent tinnitus and exposure to electromechanical noise and small arms fire during service. 

Based upon the examination of the Veteran and a review of his claims file, the examiner opined that the Veteran's current tinnitus was less likely as not a result of military service.  In so opining, the examiner reasoned that the Veteran's records were silent as to complaints or treatment for tinnitus prior to his January 2006 claim. 

The rationale provided by the examiner is inadequate, in that the examiner did not address the Veteran's lay reports of continuity of symptomatology since service, thereby rendering the examination as a whole inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's testimony regarding the onset of tinnitus symptoms in service, and the continuity of such symptoms since service is competent.  In addition, that testimony is credible.  Accordingly, a remand for an additional opinion which considers the Veteran's lay assertions is warranted.

Accordingly, these remaining issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disorder of the hands and feet.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should indicate the percentage of the entire body affected, the percentage of exposed areas affected, and indicate whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required over the past 12 month period and if so, the duration of their use.  The examiner must provide a rationale for all opinions expressed.

2.  Forward the claims file to the same examiner who conducted the June 2006 VA audio examination (or another qualified examiner, if that same examiner is not available), for clarification of opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is related to acoustic trauma in service.  The examiner is advised that for purpose of providing this medical opinion, please accept as truthful the Veteran's description of the onset of tinnitus during service, as well as the Veteran's contentions that he continued to have trouble with tinnitus since service.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The claims file must be made available to the examiner for review, and the report of examination must note that review.  A complete rationale, with citation to relevant medical findings, must be provided.

3.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


